IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                       __________________

                                          No. 95-50487
                                        Summary Calendar
                                       __________________


UNITED STATES OF AMERICA,

                         Plaintiff-Appellee,

versus

EDWARD M. BRATTON,

                         Defendant-Appellant.



                                     ----------
                      Appeal from the United States District Court
                           for the Western District of Texas
                             USDC No. SA-94-CR-151-1
                                     ----------
                                    January 4, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

         Edward M. Bratton appeals his conviction for simple assault in violation of 18 U.S.C.

§ 113(e). Bratton argues that the evidence was insufficient to show that Robert J. Schildt

reasonably feared immediate bodily harm or that Bratton did not act in self-defense.

         We have reviewed the record and the briefs and find no reversible error. There is

substantial evidence to support a conclusion beyond a reasonable doubt that Bratton's threat

caused Schildt reasonable apprehension of immediate bodily harm and Bratton did not act in self-

defense.

         Bratton's conviction is AFFIRMED.




   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.